Case 1:19-cv-24744-RNS Document 44 Entered on FLSD Docket 04/09/2020 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

  Einar Rivera and all others similarly   )
  situated, Plaintiffs,                   )
                                          )
  v.                                      )
                                            Civil Action No. 19-24744-Civ-Scola
                                          )
  Third Century Development               )
  Corporation and Betty D. Walker,        )
  Defendants.                             )

           Order Approving FLSA Settlement and Dismissing Action
        The parties to this FLSA action have asked the Court to approve their
  settlement agreement and to dismiss the case. (Joint Mot., ECF No. 43.) Having
  reviewed the record, the relevant legal authorities, and the settlement
  agreement, the Court finds the settlement agreement fair and reasonable.
        The Court grants the parties’ motion for approval of the settlement
  agreement (ECF No. 43), dismisses this action with prejudice, and directs the
  Clerk to close this case. All pending motions are denied as moot.
        Done and ordered at Miami, Florida, on April 8, 2020.

                                              ___________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
